DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“bias module” in claims 1-2, 5, 10, and 18-19, corresponding to structure in at least claim 11 and Fig. 1 at 13;
“light emission control module” in claims 1, 8, 19, corresponding to structure in at least Fig. 1 at 12;
“first light emission control module” in claims 8-10, corresponding to structure in at least Fig. 1 at 12a;
“second light emission control module” in claims 8-10, corresponding to structure in at least Fig. 1 at 12b;
“initialization module” in claims 15 and 17, corresponding to structure in at least Fig. 1 at 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 11-13, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-9, 11, and 17-20 of U.S. Patent No. 11,373,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the patent as shown below. The claims of the patent render obvious the claims of the current application.

US Application No. 17/824091
US Patent No. 11,373,590
Claim 1: A display panel, comprising: a pixel circuit and a light-emitting element; wherein the pixel circuit comprises a drive module, a light emission control module, and a bias module; wherein the drive module is configured to provide the light-emitting element with a drive current and comprises a drive transistor; the light emission control module is configured to selectively allow the light-emitting element to enter a light-emitting stage; a control terminal of the light emission control module is connected to a light emission control signal line for receiving a light emission control signal; and the bias module is connected between a drain of the drive transistor and the light emission control signal line.
Claim 1: A display panel, comprising: a pixel circuit and a light-emitting element; wherein the pixel circuit comprises a drive module, a data writing module, a light emission control module, and a bias module; wherein the drive module is configured to provide the light-emitting element with a drive current and comprises a drive transistor; wherein the data writing module is connected to a source of the drive transistor and configured to selectively provide the drive module with a data signal; wherein the light emission control module is configured to selectively allow the light-emitting element to enter a light-emitting stage; wherein a control terminal of the light emission control module is connected to a light emission control signal line for receiving a light emission control signal; and the bias module is connected between a drain of the drive transistor and the light emission control signal line; and wherein a working process of the pixel circuit comprises a bias stage at which the bias module adjusts a drain potential of the drive transistor according to the light emission control signal.
Claim 2: wherein a working process of the pixel circuit comprises a bias stage at which the bias module adjusts a drain potential of the drive transistor according to the light emission control signal.
Claim 1: … wherein a working process of the pixel circuit comprises a bias stage at which the bias module adjusts a drain potential of the drive transistor according to the light emission control signal
Claim 5: wherein a transistor in the light emission control module and the drive transistor are P-type metal-oxide- semiconductor (PMOS) transistors; and at the bias stage, the light emission control signal line receives a high-level signal and the bias module increases the drain potential of the drive transistor according to the high-level signal; or a transistor in the light emission control module and the drive transistor are N-type metal-oxide- semiconductor (NMOS) transistors; and at the bias stage, the light emission control signal line receives a low-level signal and the bias module decreases a drain potential of the drive transistor according to the low-level signal.
Claim 4: wherein a transistor in the light emission control module and the drive transistor are P-type metal-oxide-semiconductor (PMOS) transistors; and at the bias stage, the light emission control signal line receives a high-level signal and the bias module increases the drain potential of the drive transistor according to the high-level signal; or a transistor in the light emission control module and the drive transistor are N-type metal-oxide-semiconductor (NMOS) transistors; and at the bias stage, the light emission control signal line receives a low-level signal and the bias module decreases a drain potential of the drive transistor according to the low-level signal.
Claim 6: wherein within one frame of picture of the display panel, the working process of the pixel circuit comprises a pre-stage and the light-emitting stage; wherein within at least one frame of picture, the pre-stage of the pixel circuit comprises the bias stage.
Claim 6: wherein within one frame of picture of the display panel, the working process of the pixel circuit comprises a pre-stage and the light-emitting stage; and wherein within at least one frame of picture, the pre-stage of the pixel circuit comprises the bias stage.
Claim 7: wherein a data writing period of the display panel comprises S frames of a refresh picture which comprises a data writing frame and a retention frame, wherein S > 0; wherein the pixel circuit further comprises a reset module; and the reset module is connected between a reset signal terminal and the drain of the drive transistor and configured to provide the gate of the drive transistor with a reset signal, wherein the retention frame comprises the bias stage, wherein the pre-stage further comprises a reset stage, and at the reset stage, the gate of the drive transistor receives the reset signal to be reset, wherein the reset stage at least partially overlaps the reset stage.
Claim 8: wherein a data writing period of the display panel comprises S frames of a refresh picture which comprises a data writing frame and a retention frame, wherein S>0; the data writing frame comprises a data writing stage; and the retention frame comprises no data writing stage.
Claim 9: wherein the pixel circuit further comprises a reset module; and the reset module is connected between a reset signal terminal and the drain of the drive transistor and configured to provide the gate of the drive transistor with a reset signal.
Claim 11: wherein the retention frame comprises the bias stage; wherein the intermediate stage comprises a reset stage; and at the reset stage, the reset module and the compensation module are turned on and the gate of the drive transistor receives the reset signal to be reset.
Claim 11: wherein the bias module comprises a first capacitor, a first plate of the first capacitor is connected to the drain of the drive transistor, and a second plate of the first capacitor is connected to the light emission control signal line; and at the bias stage, the first capacitor increases or decreases the drain potential of the drive transistor according to the light emission control signal on the light emission control signal line.
Claim 17: wherein the bias module comprises a first capacitor, a first plate of the first capacitor is connected to the drain of the drive transistor, and a second plate of the first capacitor is connected to the light emission control signal line; and at the bias stage, the first capacitor increases or decreases the drain potential of the drive transistor according to the light emission control signal on the light emission control signal line.
Claim 12: wherein the pixel circuit further comprises a second capacitor, wherein the second capacitor comprises a third plate connected to a first power signal terminal and a fourth plate connected to a gate of the drive transistor and is configured to store the data signal transmitted to the gate of the drive transistor; a capacitance value of the first capacitor is smaller than a capacitance value of the second capacitor.
Claim 18: wherein the pixel circuit further comprises a second capacitor, wherein the second capacitor comprises a third plate connected to a first power signal terminal and a fourth plate connected to a gate of the drive transistor and is configured to store the data signal transmitted to the gate of the drive transistor; and a capacitance value of the first capacitor is smaller than a capacitance value of the second capacitor.
Claim 13: wherein the first capacitor has a capacitance value of C1 and the second capacitor has a capacitance value of C2, wherein C2 * 1/8 ≤ C1 ≤ C2 * 1/4
Claim 19: wherein the first capacitor has a capacitance value of C1 and the second capacitor has a capacitance value of C2, and wherein C2 * 1/8 ≤ C1 ≤ C2 * 1/4
Claim 18: A driving method of a display panel, wherein the display panel comprises a pixel circuit and a light-emitting element; the pixel circuit comprises a drive module, a light emission control module, and a bias module; wherein the drive module is configured to provide the light-emitting element with a drive current and comprises a drive transistor; the light emission control module is configured to selectively allow the light-emitting element to enter a light-emitting stage; a control terminal of the light emission control module is connected to a light emission control signal line for receiving a light emission control signal; and the bias module is connected between a drain of the drive transistor and the light emission control signal line; and wherein a driving method for at least one frame of picture of the display panel comprises following steps: in a case where a transistor in the light emission control module and the drive transistor are P- type metal-oxide-semiconductor (PMOS) transistors, at a bias stage of the pixel circuit, the light emission control signal line receives a high-level signal and the bias module increases the drain potential of the drive transistor according to the high- level signal to enable the drive transistor to enter a bias state; or in a case where a transistor in the light emission control module and the drive transistor are N- type metal-oxide-semiconductor (NMOS) transistors, at a bias stage of the pixel circuit, the light emission control signal line receives a low-level signal and the bias module decreases the drain potential of the drive transistor according to the low-level signal to enable the drive transistor to enter a bias state.
Claim 1: A display panel, comprising: a pixel circuit and a light-emitting element; wherein the pixel circuit comprises a drive module, a data writing module, a light emission control module, and a bias module; wherein the drive module is configured to provide the light-emitting element with a drive current and comprises a drive transistor; wherein the data writing module is connected to a source of the drive transistor and configured to selectively provide the drive module with a data signal; wherein the light emission control module is configured to selectively allow the light-emitting element to enter a light-emitting stage; wherein a control terminal of the light emission control module is connected to a light emission control signal line for receiving a light emission control signal; and the bias module is connected between a drain of the drive transistor and the light emission control signal line; and wherein a working process of the pixel circuit comprises a bias stage at which the bias module adjusts a drain potential of the drive transistor according to the light emission control signal.
Claim 4: wherein a transistor in the light emission control module and the drive transistor are P-type metal-oxide-semiconductor (PMOS) transistors; and at the bias stage, the light emission control signal line receives a high-level signal and the bias module increases the drain potential of the drive transistor according to the high-level signal; or a transistor in the light emission control module and the drive transistor are N-type metal-oxide-semiconductor (NMOS) transistors; and at the bias stage, the light emission control signal line receives a low-level signal and the bias module decreases a drain potential of the drive transistor according to the low-level signal.
Claim 19: A display device, comprising a display panel, wherein the display panel comprises: a pixel circuit and a light-emitting element; wherein the pixel circuit comprises a drive module, a light emission control module, and a bias module; wherein the drive module is configured to provide the light-emitting element with a drive current and comprises a drive transistor; the light emission control module is configured to selectively allow the light-emitting element to enter a light-emitting stage; a control terminal of the light emission control module is connected to a light emission control signal line for receiving a light emission control signal; and the bias module is connected between a drain of the drive transistor and the light emission control signal line.
Claim 1: A display panel, comprising: a pixel circuit and a light-emitting element; wherein the pixel circuit comprises a drive module, a data writing module, a light emission control module, and a bias module; wherein the drive module is configured to provide the light-emitting element with a drive current and comprises a drive transistor; wherein the data writing module is connected to a source of the drive transistor and configured to selectively provide the drive module with a data signal; wherein the light emission control module is configured to selectively allow the light-emitting element to enter a light-emitting stage; wherein a control terminal of the light emission control module is connected to a light emission control signal line for receiving a light emission control signal; and the bias module is connected between a drain of the drive transistor and the light emission control signal line; and wherein a working process of the pixel circuit comprises a bias stage at which the bias module adjusts a drain potential of the drive transistor according to the light emission control signal.
Claim 20: A display device, comprising the display panel of claim 1.


Allowable Subject Matter
Claims 3-4, 8-10, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0218415 A1 (“Pak”) teaches a pixel circuit and lighting element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692